                 6:19-cv-00070-KEW Document 4 Filed in ED/OK on 02/27/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            EASTERN  DISTRICT
                                             __________ District ofOF OKLAHOMA
                                                                    __________


          ENERFIN RESOURCES COMPANY                            )
                             Plaintiff                         )
                                v.                             )      Case No.
BASIN ENVIRONMENTAL & SAFETY TECHNOLOGIE                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiff Enerfin Resources Company.                                                                           .


Date:          02/26/2019                                                             s/ Justin Todd Woolery
                                                                                         Attorney’s signature


                                                                                 Justin Todd Woolery, OBA #18882
                                                                                     Printed name and bar number
                                                                             McAfee & Taft A Professional Corporation
                                                                               Two Leadership Square, Tenth Floor
                                                                                        211 N. Robinson
                                                                                   Oklahoma City, OK 73102
                                                                                               Address

                                                                                  todd.woolery@mcafeetaft.com
                                                                                            E-mail address

                                                                                          (405) 235-9621
                                                                                          Telephone number

                                                                                          (405) 235-0439
                                                                                             FAX number
